IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM B. PAULK,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2745

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2017.

An appeal from an order of the Circuit Court for Jackson County.
Shonna Young Gay, Judge.

Lawrence F. Kranert, Jr., Tallahassee, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and WINOKUR, JJ., CONCUR.